ORDER
The opinion filed on May 30, 1991, is amended as follows:
To correspond with the foregoing amendments to the majority opinion, Judge Boochever’s dissent is hereby amended as follows:
With the above amendments, Judges Hall and Rymer have voted to deny the petition for rehearing and to reject the suggestion for rehearing en banc. Judge Boochever has voted to grant the petition for rehearing and recommends acceptance of the suggestion for rehearing en banc.
The full court has been advised of the suggestion for en banc rehearing, and no judge of the court has requested a vote on the suggestion for rehearing en banc.
The petition for rehearing is DENIED and the suggestion for rehearing en banc is REJECTED.
OPINION
RYMER, Circuit Judge:
Marlene Williams appeals the district court’s denial of her motion for attorney’s fees pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d)(1)(A). She filed applications for disability insurance benefits and supplemental security income benefits in April 1982, claiming that she had been unable to work since March 18, 1982 due to high blood pressure, heart trouble, poor vision, and a past history of mental breakdowns. The Secretary denied her applications. Williams appealed and we remanded in light of Yuckert v. Heckler, 774 F.2d 1365 (9th Cir.1985),1 which invalidated the severity regulations upon which the Secretary had relied. On remand, the Secretary again denied benefits and the district court remanded again because the Secretary had not properly considered Williams’s mental condition in evaluating whether she could resume work, improperly weighed medical evidence and selectively disregarded her testimony without adequate credibility findings. After considering additional evidence, the Secretary granted benefits for the closed period for which Williams had applied. The district court found that her case should be analyzed in two phases: the first, covering the period through the Ninth Circuit remand and the second, the period thereafter. We affirm.
We review the district court’s decision that the government’s position was substantially justified for abuse of discretion. Pirus v. Bowen, 869 F.2d 536, 539-40 (9th Cir.1989). The district court abuses its discretion when its “decision is based on an *1261erroneous conclusion of law or when the record contains no evidence on which [it] rationally could have based that decision.” Kali v. Bowen, 854 F.2d 329, 331 (9th Cir. 1988) (quoting Petition of Hill, 775 F.2d 1037, 1040 (9th Cir.1985)). To deny fees to petitioner, the prevailing party, the district court must find that the government has sustained its burden to show that its conduct was substantially justified, Hill at 1042, at each stage of the proceedings. Kali at 332.
We cannot say that based on this record the district court abused its discretion. On appeal from the Secretary’s original determination, the district court had ruled that that determination was supported by substantial evidence; the appeal concerned only the applicability of the severe impairment regulation. Although there was evidence of mental impairment, one of Williams’s physicians, Dr. Baron, found that Williams’s flattened affect was not grossly out of the range of normality and diagnosed her schizophrenic reaction as in remission, noting that Williams had been symptom-free for the past three years due to medication. Given the Supreme Court’s reversal of the Ninth Circuit’s decision remanding the first time, the district court cannot be said to have abused its discretion in concluding that the remand is not a basis for awarding fees.
When Williams appealed the Secretary’s second determination, made after the Ninth Circuit remand, the case was again remanded by the district court, but for failure properly to weigh conflicting evidence and make credibility findings. As before, some evidence supported the Secretary’s position. While there was clear evidence of a serious mental condition in the past, and the psychiatric evidence showed a serious mental impairment, the evidence was conflicting with respect to its current impact on Williams’s inability to work. In light of this record, we cannot say that the district court abused its discretion in finding that the Secretary was substantially justified: Williams’s psychiatric evidence, even though not challenged, was somewhat ambiguous; the focus of the proceedings was not entirely on mental condition, rather it was also on physical disabilities as to which the medical testimony was not dis-positive. At the last supplemental hearing, additional testimony was taken and the claimant submitted additional evidence. More lenient mental impairment criteria which became effective October 9, 1984 changed the Secretary’s evaluation of Williams’s principal impairment, chronic schizophrenia.2 We are satisfied that the district court reviewed the Government’s conduct at each stage of the administrative and court proceedings and that it did not abuse its discretion in finding that the Government sustained its burden to show that its conduct was reasonable at each stage of the proceedings.
AFFIRMED.

. This court’s decision in Yuckert was subsequently reversed by the Supreme Court. Bowen v. Yuckert, 482 U.S. 137, 107 S.Ct. 2287, 96 L.Ed.2d 119 (1987).


. See Pagan v. Bowen, 862 F.2d 340, 342-43 (D.C.Cir.1988).